DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments and Observations
This office action is in response to the preliminary amendment of February 9, 2021, which amendment has been ENTERED.
The drawings of November 16, 2020 are hereby accepted as FORMAL.
It is noted that there is no period at the end of claim 5.  Official USPTO policy requires that claims end in a period.  Please see MPEP 608.01(m), first paragraph.  Correction is hereby required.
Please note that any mention of a line number of a claim in this office action refers to the claim as it occurs in the official claim listing in the image file wrapper (IFW), not to any claim that may be reproduced in this office action.

Trademarks in the Specification
The use of the term Bluetooth® (Specification: paragraphs [73] and [74]), Wi-Fi® (Specification: paragraphs [73] and [74]), and Tremor3® (Specification: paragraph [71]), each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Objection to the Specification
The specification is hereby objected to under 37 CFR 1.71(a) in that the phrase, “hardware processors or modules” (paragraph [0007] at lines 3-4) is indefinite and unclear in context as to whether the phrase is intended to mean that the “processors” are “hardware,” but not the “modules,” or, whether the phrase is intended to mean that both the “processors” and the “modules” are “hardware.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module configured to designate … flight path of the projectile” in claim 1 at lines 10-11; “flight module configured to calibrate … to the location” on line 12 of claim 1; “control module” on line 1 of claim 2 and on line 1 of claim 3; and, “one or more … modules configured to execute instructions that cause the ballistic system to perform operations” on lines 4-5 of independent claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 6 of independent claim 1, it is unclear in context what is meant by “ballistic solution,” at least, in that the term in its usual and ordinary sense would indicate a mathematical solution in the form of a trajectory, but that does not seem to be in view in the disclosure.  Substantially the same remarks apply to the use of the term, “ballistic solution” on line 10 of independent claim 13, and, on line 3 of dependent claim 15.
On line 12 of independent claim 1, the phrase, “to calibrate a flight path of the airborne device to the location” is indefinite and unclear in context in that the phrase does not make sense using the usual ordinary sense of the term, “calibrate.”  What would it mean to “calibrate” a “path”?  The specification offers no special definition of the word, “calibrate” to clarify what is meant in context.  Substantially the same remarks apply to the use of the phrase, “calibrate respective flight paths … to the plurality of locations” on lines 6-7 of dependent claim 11; to the phrase, “calibrating a flight path … to the location” on line 8 of independent claim 13; and, to the phrase, “calibrating respective flight paths … to the plurality of locations” on lines 6-7 of dependent claim 18.
On line 4 of independent claim 13, the phrase, “hardware processors or modules” is indefinite and unclear in context as to whether the phrase is intended to mean that the “processors” are “hardware,” but not the “modules,” or, whether the phrase is intended to mean that both the “processors” and the “modules” are “hardware.”
Each of claim limitations “control module configured to designate … flight path of the projectile” in claim 1 at lines 10-11; “flight module configured to calibrate … to the location” on line 12 of claim 1; “control module” on line 1 of claim 2 and on line 1 of claim 3; and, “one or more … modules configured to execute instructions that cause the ballistic system to perform operations” on lines 4-5 of independent claim 13invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification fails to disclose the structure or the acts (i.e., the configuring) of each of the listed claim limitations. That is to say, there is not adequate written description of the listed claim limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Each of dependent claims 2-12 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 14-20 is unclear, at least, in that it depends ultimately from unclear, independent claim 13.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for each of the following claim limitations: “control module configured to designate … flight path of the projectile” in claim 1 at lines 10-11; “flight module configured to calibrate … to the location” on line 12 of claim 1; “control module” on line 1 of claim 2 and on line 1 of claim 3; and, “one or more … modules configured to execute instructions that cause the ballistic system to perform operations” on lines 4-5 of independent claim 13.  The written description fails to disclose the corresponding structure for each these listed claim limitations.  In addition, in each of the listed claim limitations, there is a specialized function on, at least, the first mention of the claim limitation, which requires the disclosure of the algorithm for each of these specialized functions.  Neither the specification nor the drawing Figures disclose the necessary algorithm in adequate detail to convey to one of ordinary skill-in-the-art what the algorithm is.  The flowcharts in the drawing figures are at such a high level of generality that one of ordinary skill-in-the-art would not have an adequate written description of what the algorithm is.  A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.  The default rule for 35 USC 112(f) programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function.  The reason that this is the default rule is that disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope.   “And by claiming a processor programmed to perform a specialized function without disclosing the internal structure of that processor in the form of an algorithm, Katz’s claims exhibit the ‘overbreadth inherent in open-ended functional claims’” In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011), citing to Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008).  Disclosing the algorithm for a specialized function is the quid pro quo for the ability to claim an element in purely functional terms.
In summary, the listed claim limitations of “control module configured to designate … flight path of the projectile” in claim 1 at lines 10-11; “flight module configured to calibrate … to the location” on line 12 of claim 1; “control module” on line 1 of claim 2 and on line 1 of claim 3; and, “one or more … modules configured to execute instructions that cause the ballistic system to perform operations” on lines 4-5 of independent claim 13 are not described in the specification and the drawing figures in an adequate written description such that one of ordinary skill-in-the-art could reasonably conclude that the inventor or applicant was in possession of the invention at the time of filing.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Baumgartner (‘065) is of general interest in that it is the patent issued from the parent application of this application, and, it is cited to show that it has been considered during examination as to double patenting.
Boelitz et al (‘487) is of general interest for the disclosure relating to wind and trajectories.
Bragin (‘015) is of general interest for the disclosure relating to wind data, noting, for example, paragraph [0009].
Downs (‘667) is of general interest for the disclosure relating to wind effects on airborne vehicles.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648